                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



DENISEW.,                                                             Case No. 2:18-cv-01529-SB

                       Plaintiff,                                  ORDER AWARDING EAJA
                                                                         ATTORNEY FEES
               V.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


       Pursuant to the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412, it is hereby

ORDERED that EAJA attorney's fees of $6,138.79 shall be awarded to Plaintiff. Attorney fees

will be paid to Plaintiffs attorney, dependent upon verification that Plaintiff has no debt which

qualifies for offset against the awarded fees under the Treasury Offset Program, as discussed in

Astrue v. Ratliff, 130 S. Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney and

mailed to Plaintiffs attorney's office as follows: Brian Scott Wayson, P.O. Box 12028, Portland,

OR 97212. If Plaintiff has such a debt, then the check for any remaining funds after offset of the



PAGE 1 - ORDER AWARD ING EAJA ATTORNEY FEES
debt shall be made to Plaintiff and mailed to Plaintiffs attorney's office at the address stated

above.

         DATED this 6th day of February, 2020.


                                                           ~~M~
                                                      sHiilCERMAN
                                                      United States Magistrate Judge




PAGE 2 - ORDER AWARDING EAJA ATTORNEY FEES
